Title: To George Washington from John Jay, 26 September 1779
From: Jay, John
To: Washington, George


        
          [Philadelphia, 26 Sept. 1779]
        
        Extract of a Letter of the 26th of Septr 1779 from His Excellency, the President of Congress—to General Washington
        [”]Sir
        I have the pleasure of transmitting to your Excellency copies of two Letters from the French Consul in South Carolina to Monsr Gerard, informing him of the arrival of Count D’Estaing on that coast.
        [”]As Congress have reason to believe, that the Armament under the command of the Count will co-operate with these States against the British forces in America, they have by an Act, of which the enclosed is a copy, referred the whole System of co-operation, so far as the United States are concerned in it, to Your Excellency’s direction and authorised you to call upon the several States for such aids as you may require.[”]
      